Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD, TRANSFERRED OR ASSIGNED UNLESS SO REGISTERED OR AN EXEMPTION FROM
REGISTRATION UNDER SAID ACT IS AVAILABLE.

 

AVAX TECHNOLOGIES, INC.

 

5% Convertible Note Due May 17, 2004

 

$            ,000.00

 

Overland Park, Kansas

 

 

                              , 2003

 

AVAX TECHNOLOGIES, INC., a Delaware corporation (the “Company”), for value
received, promises to pay to
                                                                     or
registered assigns, the principal sum of
                                            and 00/100 Dollars
($          ,000.00) on May 17, 2004, and interest (computed on the basis of a
365-day year) from the date hereof on the unpaid principal amount from time to
time outstanding at the rate of five percent (5%) per annum, due and payable in
arrears on the maturity date hereof, unless payment is required at an earlier
date pursuant to the terms hereof.  This Note is one of a series of similar
Notes issued by the Company in the aggregate principal amount not to exceed
$1,000,000.

 

1.             Conversion.

 

(a)           Mandatory Conversion.  This Note shall automatically convert into
the securities described below and at the conversion ratios described below upon
the closing of the Offering (as defined in Section 1(b)) if the closing of the
Offering occurs on or prior to the maturity date of this Note.  Upon the closing
of the Offering, all principal of and accrued and unpaid interest on this Note
will automatically convert, at the election of the holder of this Note, into
either (i) 7.692 shares of Common Stock, $.004 par value per share, of the
Company (“Common Stock”) for each $1.00 of unpaid principal of and interest on
this Note on the conversion date, or (ii) into that number of securities issued
by the Company in the Offering equal to the quotient obtained by dividing the
principal and accrued interest owed hereunder on the conversion date by the
price at which the securities are issued in the Offering and on the same terms
and conditions and with the same rights and preferences as the securities issued
in the Offering.  To exercise this election as to the form and amount of
securities to be received upon conversion of this Note, the holder of this Note
shall deliver to the Company during usual business hours at the Company’s
principal executive office written notice in form satisfactory to the Company
that the holder elects to receive the conversion securities specified in either
clause (i) or clause (ii) above.  Such notice shall also state the name or names
(with address) in which the certificate or certificates for shares (or other
securities) that are issuable on such conversion are to be registered.

 

(b)           Offering of Securities.  In accordance with Section 7.5 of the
Note Purchase Agreement dated the date hereof, the Company will use its
reasonable efforts to close an offering of securities on or before May 17, 2004,
in which the gross proceeds to the Company are not less than $1,000,000 (the
“Offering”).  Upon the closing of the Offering, the Note will automatically
convert into either (i) shares of Common Stock, or (ii) the securities issued in
the Offering, in accordance with Section 1(a).

 

(c)           Surrender of Note and Delivery of Certificates.  When surrendered
for automatic conversion this Note shall, unless the shares (or other
securities) issuable on conversion are to be issued in the same name as the name
in which this Note is then registered, be duly endorsed by, or accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the holder or his or its duly authorized attorney.  As promptly as practicable
after the surrender of this Note for conversion and the

 

1

--------------------------------------------------------------------------------


 

receipt of the notice specified above, the Company shall deliver or cause to be
delivered to the holder, or on the holder’s written order, a certificate or
certificates for the number of full shares (or other securities) issuable upon
the conversion of this Note, in accordance with the provisions hereof.  Such
conversion shall be deemed to have been made automatically on the closing of the
Offering, and from and after such time, the holder of this Note will have no
rights hereunder other than the right to receive the conversion shares (or other
securities) and the holder in whose name any certificate or certificates for
shares of shall be issuable upon such conversion shall be deemed to have become
on the Conversion Date the holder of record of the shares represented thereby.

 

2.             Adjustment of Conversion Price.

 

(a)           Stock Dividends, Stock Splits, etc.  If the Company:

 

(i)            declares a dividend of Common Stock on its Common Stock,

 

(ii)           subdivides its outstanding Common Stock into a larger number of
shares of Common Stock by reclassification, stock split or otherwise, or

 

(iii)          combines its outstanding Common Stock into a smaller number of
shares of Common Stock by reclassification, reverse stock split or otherwise,

 

the number of shares of Common Stock issuable upon conversion of this Note
pursuant to clause (i) of Section 1 immediately prior to any such event shall be
adjusted proportionately so that thereafter the holder of this Note shall be
entitled to receive upon conversion of this Note the number of shares of Common
Stock which such holder would have owned after the happening of any of the
events described above had this Note been converted immediately prior to the
happening of such event, provided that the Conversion Price shall in no event be
reduced to less than the par value of the shares issuable upon conversion.  An
adjustment made pursuant to this Section 2 will become effective immediately
after the record date in the case of a dividend and will become effective
immediately after the effective date in the case of a subdivision or
combination.

 

(b)           Merger or Consolidation.  If, prior to maturity of this Note, the
Company at any time consolidates or merges with another corporation (other than
a merger or consolidation in which the Company is the surviving corporation),
the holder hereof will thereafter be entitled to receive, upon the conversion
hereof, the securities or property to which a holder of the number of shares of
Common Stock then deliverable upon the conversion hereof would have been
entitled upon such consolidation or merger, and the Company shall take such
steps in connection with such consolidation or merger as may be necessary to
ensure that the provisions hereof shall thereafter be applicable, as nearly as
reasonably may be, in relation to any securities or property thereafter
deliverable upon the conversion of this Note.

 

(c)           Notice.  If the Company proposes to take any action referred to in
this Section 2, or to effect the liquidation, dissolution or winding up of the
Company, then the Company shall cause notice thereof to be mailed to the record
holder of this Note at least ten (10) days prior to the record date or effective
date, as applicable, of the stock dividend, merger, consolidation or other event
subject to this Section.

 

(d)           Statement of Adjustment.  Whenever the conversion price is
adjusted as provided in Section 2(a), the Company shall promptly file at the
Company’s principal executive office, a statement, signed by the Chairman of the
Board, the President or any Vice President of the Company, showing in reasonable
detail the facts requiring such adjustment and the conversion price that will be
effective after such adjustment.  The Company shall also cause a notice setting
forth any such adjustment to be sent by

 

2

--------------------------------------------------------------------------------


 

mail, first class, postage prepaid, to each record holder of this Note.  Where
appropriate, such notice may be given in advance and may be included as part of
a notice required to be mailed under the provisions of Section 2(c).

 

(e)           Fractional Shares.  No fractional shares of Common Stock will be
issued upon conversion of this Note, but a payment in cash will be made in
respect of any fraction of a share which would otherwise be issuable upon the
conversion of this Note.  Such payment shall be based on the fair market value
of the Common Stock at the time of conversion of this Note.

 

(f)            Securities Act of 1933.  Upon conversion of this Note, the record
holder may be required to execute and deliver to the Company an instrument, in
form satisfactory to the Company, representing that the shares (or other
securities) issuable upon conversion hereof are being acquired for investment
only and not with a view to distribution within the meaning of the Securities
Act of 1933, as amended.

 

3.             Prepayment of Principal.  The principal amount of this Note may
NOT be prepaid in whole or in part, without the prior written consent of the
holder of this Note.

 

4.             Default.

 

The entire unpaid principal of this Note and the interest then accrued on this
Note shall become and be immediately due and payable upon written demand of the
holder of this Note, without any other notice or demand of any kind or any
presentment or protest, if any one of the following events occurs and be
continuing at the time of such demand:

 

(a)           If the Offering has not closed on or before the maturity date
hereof an the Company fails to pay the principal amount of and all accrued
interest on this Note on the maturity date hereof; or

 

(b)           If the Company defaults in the performance of any other obligation
under this Note or the Note Purchase Agreement, and such default continues for
twenty (20) days after notice thereof by the holder hereof to the Company; or

 

(c)           If the stockholders of the Company fail to approve on or before
December 31, 2003, either (i) an increase in the authorized Common Stock or (ii)
a reverse stock split of the Common Stock; or

 

(d)           If the Company (i) makes an assignment for the benefit of
creditors, (ii) applies for, consents to, acquiesces in, files a petition
seeking or admits (by answer, default or otherwise) the material allegations of
a petition filed against it seeking the appointment of a trustee, receiver or
liquidator, in bankruptcy or otherwise, of itself or of all or a substantial
portion of its assets, or a reorganization, arrangement with creditors or other
remedy, relief or adjudication available to or against a bankrupt, insolvent or
debtor under any bankruptcy or insolvency law or any law affecting the rights of
creditors generally, or (iii) admits in writing its inability to pay its debts
generally as they become due; or

 

(e)           If an order for relief shall have been entered by a bankruptcy
court or if a decree, order or judgment shall have been entered adjudging the
Company insolvent, or appointing a receiver, liquidator, custodian or trustee,
in bankruptcy or otherwise, for it or for all or a substantial portion of its
assets, or approving the winding-up or liquidation of its affairs on the grounds
of insolvency or nonpayment of debts, and such order for relief, decree, order
or judgment shall remain undischarged or unstayed for a period of sixty (60)
days; or

 

3

--------------------------------------------------------------------------------


 

(f)            If any substantial part of the property of the Company is
sequestered or attached and is not returned to the possession of the Company or
released from such attachment within sixty (60) days.

 

5.             General.

 

(a)           Successors and Assigns.  This Note, and the obligations and rights
of the Company hereunder, shall be binding upon and inure to the benefit of the
Company, the holder of this Note, and their respective successors and assigns.

 

(b)           Recourse.  Recourse under this Note is to the general unsecured
assets of the Company only and in no event to the officers, directors or
stockholders of the Company.

 

(c)           Changes.  Changes in or additions to this Note may be made or
compliance with any term, covenant, agreement, condition or provision set forth
herein may be omitted or waived (either generally or in a particular instance
and either retroactively or prospectively), upon written consent of the Company
and the holder of this Note.

 

(d)           Currency.  All payments shall be made in such coin or currency of
the United States of America as at the time of payment is legal tender therein
for the payment of public and private debts.

 

(e)           Saturdays, Sundays, Holidays.  If any date specified in this Note
as a date for the making of any payment of principal or interest under this Note
falls on a Saturday, Sunday or on a day that is a legal holiday in the State of
Pennsylvania, then the date for the making of that payment shall be the next
subsequent day that is not a Saturday, Sunday or legal holiday.

 

(f)            Governing Law.  This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Delaware.

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.

 

 

AVAX TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Name:

Richard P. Rainey

 

Title:

President

 

4

--------------------------------------------------------------------------------